REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of April 3,
2020, is made by and between CynergisTek, Inc., a Delaware corporation (the
“Company”) and Horton Capital Management, LLC, a Delaware limited liability
company (“HCM”), and its Designees (as defined in the Purchase Agreement
(collectively with HCM, “Horton”). Capitalized terms used in this Agreement
which are not otherwise defined herein shall have the meanings ascribed to them
in the Purchase Agreement.

WHEREAS, the Company and Horton have entered into a Securities Purchase
Agreement of even date herewith (the “Purchase Agreement”), pursuant to which
Horton agreed to purchase, and the Company agreed to sell and issue, shares of
the Company’s common stock and warrants to purchase shares of the Company’s
common stock; and

WHEREAS, pursuant to the SPA, the Company agreed to grant certain registration
rights to Horton, which are discussed and set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1.Certain Definitions. 

As used in this Agreement, the following terms shall have the following
meanings:

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

“Business Day” means a day, other than a Saturday, Sunday or legal holiday, on
which banks in New York City, New York are open for the general transaction of
business.

“Common Stock” means the Company’s common stock, par value $.001 per share, and
any securities into which such shares may hereinafter be reclassified.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Fundamental Transaction” means a (i) consolidation or merger of the Company
with or into another Person, (ii) sale of all or substantially all of the
Company’s assets to another Person or (iii) other similar transaction, in each
case which entitles the holders of Common Stock to receive (either directly or
upon subsequent liquidation) stock, securities, cash or other assets with
respect to or in exchange for Common Stock.

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the Securities Act.

“Purchase Agreement” shall have the meaning set forth in the recitals hereto.

--------------------------------------------------------------------------------



“Purchaser Shares” means the shares of Common Stock issued, and shares of Common
Stock issuable upon exercise of warrants, to Horton pursuant to the Purchase
Agreement.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

“Registrable Securities” means (i) the Purchaser Shares and (ii) any other
securities issued or issuable with respect to or in exchange for the Purchaser
Shares; provided, that, a security shall cease to be a Registrable Security if
(a) a Registration Statement with respect to the sale of such securities shall
have become effective under the Securities Act and such securities shall have
been sold, transferred, disposed of or exchanged pursuant to such Registration
Statement, (b) such securities shall have been otherwise transferred, new
certificates or book entry for them not bearing a legend restricting further
transfer shall have been delivered or processed by the Company and subsequent
public distribution of them shall not require registration under the Securities
Act, or (c) such securities shall have ceased to be outstanding, or (d) all such
securities are those immediately saleable under Rule 144 of the Securities Act.

“Registration Statement” means any registration statement of the Company filed
under the Securities Act that covers the public offering of any Registrable
Securities, amendments and supplements to such Registration Statement, including
post-effective amendments, all exhibits and all material incorporated by
reference in such Registration Statement.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Purchase Agreement” shall have the meaning set forth in the recitals hereto.

2.Piggy-Back Registration Rights Granted; Creation of Demand Rights. 

(a)In the event at any time and from time to time the Company proposes to
register the sale of any of its capital stock or other securities under the
Securities Act in connection with the public offering of such securities solely
for cash, or the resale of shares of its capital stock by other selling
stockholders and the form of registration statement to be used may be used for
any registration of Registrable Securities, the Company will, prior to such
filing, give written notice to Horton of its intention to do so. Upon the
written request of Horton given within twenty (20) days after the Company
provides such notice (which request shall state the intended method of
disposition of such Registrable Securities), the Company shall file a
Registration Statement to register the resale of all Registrable Securities
which the Company has been requested by Horton to register and shall use
commercially reasonable efforts to cause such Registration Statement to be
declared effective under the Securities Act to the extent necessary to permit
the sale or other disposition of all such Registered Securities in accordance
with the intended methods of distribution specified in the request of Horton;
provided that the Company shall have the right to postpone or withdraw any
registration effected pursuant to this Section 2 without obligation to Horton. 

(b)If the registration for which the Company gives notice pursuant to Section
2(a) is a registered public offering involving an underwriting, the Company
shall so advise Horton as part of the written notice given pursuant to Section
2(a). In such an event, the right of Horton to include its Registrable
Securities in such registration pursuant to this Section 2 shall be conditioned
upon Horton’s participation in such underwriting on the terms set forth herein.
If Horton proposes distributing its  

--------------------------------------------------------------------------------



securities through such underwriting, it shall (together with the Company) enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for the underwriting by the Company.

(c)Notwithstanding any other provision of this Section 2, if the managing
underwriter determines that marketing factors require a limitation of the number
of shares to be underwritten, the Company may limit the number of Registrable
Securities to be included in such registration and underwriting to not less than
thirty (30) percent of the aggregate number of shares to be underwritten, and
any shares to be excluded shall be determined in the following order of
priority: (i) securities held by any persons not having any contractual
“piggyback” registration rights, (ii) securities held by any persons having
contractual “piggyback” registration rights pursuant to an agreement other than
this Agreement, and (iii) a portion of the Registrable Securities sought to be
included by the holders thereof as determined on a pro rata basis based upon the
aggregate number or Registrable Securities held by such holders. If any selling
stockholder would thus be entitled to include more securities than such selling
stockholder requested to be registered, the excess shall be allocated among the
other requesting selling stockholders pro-rata in the manner described in the
preceding sentence. If any selling stockholder, including Horton, disapproves of
the terms of any such underwriting, such person may elect to withdraw therefrom
by written notice to the Company, and any Registrable Securities or other
securities excluded or withdrawn from such underwriting shall be withdrawn from
such registration. 

(d)Following the one (1) year anniversary of the date of this Agreement, Horton
shall have the right, by delivering written notice to the Company (a “Demand
Notice”), to require the Company to register, pursuant to the terms of Section
3, under and in accordance with the provisions of the Securities Act and the
Exchange Act, the number of Registrable Securities requested to be so registered
pursuant to the terms of this Agreement (a “Demand Registration”). Following the
receipt of a Demand Notice for a Demand Registration, the Company shall file a
Registration Statement, or a prospectus supplement pursuant to an existing
Registration Statement, not later than sixty (60) days after such Demand Notice
(the “Filing Date”), and shall use its commercially reasonable efforts to cause
such Registration Statement to be declared effective under the Securities Act as
promptly as practicable after the filing thereof. If: (i) the Registration
Statement is not filed on or prior to its Filing Date (if the Company files a
Registration Statement without affording Horton the opportunity to review and
comment on the same as required by Section 4(c) herein, the Company shall be
deemed to have not satisfied this clause (i)), or (ii) the Company fails to file
with the SEC a request for acceleration of a Registration Statement in
accordance with Rule 461 promulgated by the SEC pursuant to the Securities Act,
within five (5) Business Days of the date that the Company is notified (orally
or in writing, whichever is earlier) by the SEC that such Registration Statement
will not be “reviewed” or will not be subject to further review, or (iii) prior
to the effective date of a Registration Statement, the Company fails to file a
pre-effective amendment and otherwise respond in writing to comments made by the
SEC in respect of such Registration Statement within fifteen (15) calendar days
after the receipt of comments by or notice from the SEC that such amendment is
required in order for such Registration Statement to be declared effective, or
(iv) a Registration Statement registering for resale all of the Registrable
Securities is not declared effective by the SEC by the effectiveness date of the
initial Registration Statement, or (v) after the effective date of a
Registration Statement, such Registration Statement ceases for any reason to
remain continuously effective as to all Registrable Securities included in such
Registration Statement, or Horton is otherwise not permitted to utilize the
Prospectus therein to resell such Registrable Securities, for more than ten (10)
consecutive calendar days or more than an aggregate of fifteen (15) calendar
days (which need not be consecutive calendar days) during any 12-month period
(any such failure or breach being referred to as an “Event”, and for purposes of
clauses (i) and (iv), the date on which such Event occurs, and for purpose of
clause (ii) the date on which such five (5) Business Day period is exceeded, and
for purpose of clause (iii) the date which such fifteen (15) calendar day period
is exceeded, and for purpose of clause (v) the date on which such ten (10) or
fifteen (15) calendar day period, as applicable, is  

--------------------------------------------------------------------------------



exceeded being referred to as “Event Date”), then, in addition to any other
rights Horton may have hereunder or under applicable law, on each such Event
Date and on each monthly anniversary of each such Event Date (if the applicable
Event shall not have been cured by such date) until the applicable Event is
cured, the Company shall pay to Horton, as partial liquidated damages and not as
a penalty, an amount equal to 1.0% multiplied by the Commitment Amount (as
defined in the Purchase Agreement). If the Company fails to pay any partial
liquidated damages pursuant to this Section in full within seven (7) days after
the date payable, the Company will pay interest thereon at a rate of 12% per
annum (or such lesser maximum amount that is permitted to be paid by applicable
law) to Horton, accruing daily from the date such partial liquidated damages are
due until such amounts, plus all such interest thereon, are paid in full.  The
partial liquidated damages pursuant to the terms hereof shall apply on a daily
pro rata basis for any portion of a month prior to the cure of an Event.

3.Registration. 

(a)Registration Statements. If and whenever the Company elects or is required
under Section 2(d) to effect the registration of any Registrable Securities
under the Securities Act, the Company shall prepare and file with the SEC a
Registration Statement on Form S-3 or a prospectus supplement pursuant to an
existing Registration Statement on Form S-3 (or, if Form S-3 is not then
available to the Company, on such form of registration statement as is then
available to effect a registration for resale of the Registrable Securities)
covering the resale of securities equaling 100% of the Registrable Securities.1
Such Registration Statement shall cover, to the extent allowable under the
Securities Act (including Rule 416), such indeterminate number of additional
shares of Common Stock resulting from stock splits, stock dividends or similar
transactions with respect to the Registrable Securities.  

(b)Expenses. The Company will pay all expenses associated with each
registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, and listing fees,
fees and expenses of one counsel to represent Horton and Horton’s reasonable
expenses in connection with the registration (not to exceed $5,000), but
excluding discounts, commissions, fees of underwriters, selling brokers, dealer
managers or similar securities industry professionals with respect to the
Registrable Securities being sold. 

(c)Effectiveness.  In the event the Company elects or is required under Section
2(d) to file a Registration Statement, the Company shall use commercially
reasonable efforts to have the Registration Statement declared effective as soon
as practicable. The Company shall notify Horton by e-mail as promptly as
practicable, and in any event, prior to 9:00 a.m., New York time, on the day
after any Registration Statement is declared effective, shall file with the SEC
under Rule 424 a final Prospectus as promptly as practicable, and in any event,
prior to 9:00 a.m., New York time, on the business day after any Registration
Statement is declared effective, and shall advise Horton in writing that either
(i) it has complied with the requirements of Rule 172 or (ii) it is unable to
satisfy the conditions of Rule 172 and, as a result, Horton is required to
deliver a copy of the Prospectus in connection with any sales of Registrable
Securities (in which case, the Company shall deliver to Horton a copy of the
Prospectus to be used in connection with the sale or other disposition of the
securities covered thereby).  

(d)Termination of Registration Rights.  The right of Horton to request or demand
registration or inclusion of Registrable Securities in any registration pursuant
to Subsections 2(a) or 2(d) shall terminate upon the closing of a Fundamental
Transaction. 

--------------------------------------------------------------------------------

1 Note to Draft.  If the Company is unable to use Form S-3, we propose limiting
the blue sky registration to one state, Pennsylvania.  Please advise.

--------------------------------------------------------------------------------



4.Company Obligations. In the event the Company elects or is required under
Section 2(d) to file a Registration Statement, the Company will use commercially
reasonable efforts to effect the registration of the Registrable Securities in
accordance with the terms hereof, and pursuant thereto the Company will, as
expeditiously as possible: 

(a)use commercially reasonable efforts to cause such Registration Statement to
become effective and to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
covered by such Registration Statement as amended from time to time, have been
sold, and (ii) the date on which all Registrable Securities covered by such
Registration Statement may be sold pursuant to Rule 144 of the Securities Act
without regard to any volume limitation requirements under Rule 144 of the
Securities Act (the “Effectiveness Period”) and advise Horton in writing when
the Effectiveness Period has expired; 

(b)prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement and the Prospectus as may be necessary to keep the
Registration Statement effective for the Effectiveness Period and to comply with
the provisions of the Securities Act and the Exchange Act with respect to the
distribution of all of the Registrable Securities covered thereby; 

(c)furnish to Horton and its single designated legal counsel for review a
reasonable time prior to their filing with the SEC (but not less than five (5)
Business Days) any Registration Statement and any amendment thereto, each
preliminary prospectus and Prospectus and each amendment or supplement thereto.
The Company shall also furnish to Horton and its single designated legal counsel
such number of copies of a Prospectus, including a preliminary prospectus, and
all amendments and supplements thereto and such other documents as Horton may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by Horton that are covered by the related Registration
Statement; 

(d)use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest possible moment; 

(e)prior to any public offering of Registrable Securities, use commercially
reasonable efforts to (i) register such Registrable Securities for offer and
sale under the securities or blue sky laws of such jurisdictions requested by
Horton or cause such Registrable Securities to become qualified for such offer
and sale, and (ii) do any and all other acts or things necessary or advisable to
enable the distribution in such jurisdictions of the Registrable Securities
covered by the Registration Statement; provided, however, that the Company shall
not be required in connection therewith or as a condition thereto to (i) qualify
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this Section 4(e), (ii) subject itself to general taxation in
any jurisdiction where it would not otherwise be so subject but for this Section
4(e), or (iii) file a general consent to service of process in any such
jurisdiction; 

(f)use commercially reasonable efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed; 

(g)immediately notify Horton, at any time prior to the end of the Effectiveness
Period, upon discovery that, or upon the happening of any event as a result of
which, the Prospectus includes an untrue statement of a material fact or omits
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances then
existing, and promptly prepare, file with the SEC and furnish to such holder a
supplement to or an  

--------------------------------------------------------------------------------



amendment of such Prospectus as may be necessary so that such Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing; and

(h)otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC under the Securities Act and the Exchange Act,
including, without limitation, Rule 172 under the Securities Act, file any final
Prospectus, including any supplement or amendment thereof, with the SEC pursuant
to Rule 424 under the Securities Act, promptly inform Horton in writing if, at
any time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, Horton is required to
deliver a Prospectus in connection with any disposition of Registrable
Securities and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder. 

5.Obligations of Horton.  

(a)Should the Company, in its sole discretion or as otherwise required by this
Agreement, decide to file a Registration Statement, Horton shall furnish in
writing to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it, as shall be reasonably required by the provisions of this
Agreement to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request.  At least ten (10) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
Horton of the information the Company requires from Horton if Horton elects to
have any of the Registrable Securities included in the Registration Statement.
 Horton shall provide such information to the Company at least four (4) Business
Days prior to the first anticipated filing date of such Registration Statement
if Horton elects to have any of the Registrable Securities included in the
Registration Statement. 

(b)Horton, by its acceptance of the Registrable Securities, agrees to cooperate
with the Company as reasonably requested by the Company in connection with the
preparation and filing of a Registration Statement hereunder, unless Horton has
notified the Company in writing of its election to exclude all of its
Registrable Securities from such Registration Statement. 

(c)Horton agrees that, upon receipt of any notice from the Company of the
happening of an event pursuant to Section 4(g) hereof, Horton will immediately
discontinue disposition of Registrable Securities pursuant to the Registration
Statement covering such Registrable Securities until Horton is advised by the
Company that such dispositions may again be made. 

(d)Horton may not participate in any underwritten distribution hereunder unless
Horton (a) agrees to sell Horton’s Registrable Securities on the basis provided
in any underwriting arrangements applicable to such distribution, (b) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements, and (c) agrees to pay its pro rata share of all
underwriting discounts and commissions applicable with respect to its
Registrable Securities.  

6.Indemnification. 

(a)Indemnification by the Company. The Company will indemnify and hold harmless
Horton and its officers, directors, members, employees and agents, successors
and assigns, and each other person, if any, who controls Horton within the
meaning of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which they may become subject under the  

--------------------------------------------------------------------------------



Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of any material fact contained
in any Registration Statement, any preliminary Prospectus or final Prospectus,
or any amendment or supplement thereof; (ii) any blue sky application or other
document executed by the Company specifically for that purpose or based upon
written information furnished by the Company filed in any state or other
jurisdiction in order to qualify any or all of the Registrable Securities under
the securities laws thereof (any such application, document or information
herein called a “Blue Sky Application”); (iii) the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading; (iv) any violation by the Company or
its agents of the Securities Act or any blue sky laws or any rule or regulation
promulgated thereunder applicable to the Company or its agents and relating to
action or inaction required of the Company in connection with such registration;
or (v) any failure to register or qualify the Registrable Securities included in
any such Registration in any state where the Company or its agents has
affirmatively undertaken or agreed in writing that the Company will undertake
such registration or qualification on Horton’s behalf and will advance or
reimburse Horton, and each such officer, director, member, employee, agent,
successor and assign, and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that (i) the Company will not be liable in any such case if and to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement of a material fact or omission of a material fact so made in
conformity with information furnished by Horton or any such controlling person
in writing specifically for use in such Registration Statement or Prospectus,
and (ii) does not apply to amounts paid in settlement of any loss, claim, damage
or liability if such settlement is made without the prior written consent of the
Company, which consent will not be unreasonably withheld.

(b)Indemnification by Horton. Horton agrees to indemnify and hold harmless, to
the fullest extent permitted by law, the Company, its directors, officers,
employees, stockholders and each person who controls the Company (within the
meaning of the Securities Act) against any losses, claims, damages, liabilities
and expense (including reasonable attorney fees) resulting from (i) any untrue
statement of a material fact or any omission of a material fact required to be
stated in the Registration Statement or Prospectus or preliminary Prospectus or
amendment or supplement thereto or any Blue Sky Application or necessary to make
the statements therein not misleading, to the extent, but only to the extent
that such untrue statement or omission is contained in any information furnished
in writing by Horton to the Company specifically for inclusion in such
Registration Statement or Prospectus or amendment or supplement thereto, or (ii)
any violation by Horton or its agents of any rule or regulation promulgated
under the Securities Act applicable to Horton or its agents and relating to
action or inaction required of Horton in connection with such registration. In
no event shall the liability of Horton be greater in amount than the dollar
amount of the proceeds (net of all expense paid by Horton in connection with any
claim relating to this Section 6 and the amount of any damages Horton has
otherwise been required to pay by reason of such untrue statement or omission)
received by Horton upon the sale of the Registrable Securities included in the
Registration Statement giving rise to such indemnification obligation. In
addition, Horton shall not be liable hereunder to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof) or expense
arises out of the Company’s, or any underwriter’s, or their representatives’
failure to send or give a copy of a final Prospectus, as the same may be then
supplemented or amended, to the person or entity asserting an untrue statement
or omission at or prior to the written confirmation of the sale of securities to
such person or entity if such statement or omission was corrected in such final
Prospectus. 

(c)Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with  

--------------------------------------------------------------------------------



counsel reasonably satisfactory to the indemnified party; provided that any
person entitled to indemnification hereunder shall have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such person unless (a)
the indemnifying party has agreed to pay such fees or expenses, (b) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person or (c) in the reasonable
judgment of any such person, based upon written advice of its counsel, a
conflict of interest exists between such person and the indemnifying party with
respect to such claims (in which case, if the person notifies the indemnifying
party in writing that such person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation. It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties. No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation.

(d)Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is held by a court of competent jurisdiction to
be unavailable to an indemnified party or only available in amount that is less
than specified herein, then the indemnifying party shall contribute to the
amount paid or payable by the indemnified party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect the relative
fault of the indemnified party and the indemnifying party, as well as any other
relevant equitable considerations. No person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the Securities Act
shall be entitled to contribution from any person not guilty of such fraudulent
misrepresentation. In no event shall the contribution obligation of a holder of
Registrable Securities be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such holder in connection with any claim
relating to this Section 6 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation. 

7.Compliance with Rule 144. The Company shall use its commercially reasonable
efforts to file with the SEC such timely information as is required under the
Exchange Act for so long as there are holders of Registrable Securities; and in
such event, the Company shall use its commercially reasonable efforts to take
all action as may be required as a condition to the availability of Rule 144
under the Securities Act (or any comparable successor rules) with respect to the
resales of the Registrable Securities by Horton.   

8.Miscellaneous. 

(a)Amendments and Waivers. This Agreement may be amended, and the observance of
any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), only by a writing signed by
the Company and Horton. The Company may take any action herein prohibited, or
omit to perform any act herein required to be performed by it, only if the
Company shall have obtained the written consent to such amendment, action or
omission to act, of Horton. 

--------------------------------------------------------------------------------



(b)Notices. All notices and other communications provided for or permitted
hereunder shall be made as required in the Purchase Agreement.  

(c)No Assignment or Transfers by Horton. The registration rights set forth in
this Agreement are transferable to each transferee of Registrable Securities as
follows: Horton may assign or transfer its rights under this Agreement without
being required to obtain written consent from the Company to an Affiliate of
Horton.  Each subsequent holder of Registrable Securities must consent in
writing to be bound by the terms and conditions of this Agreement in order to
acquire the rights granted pursuant to this Agreement.  This Agreement shall
inure to the benefit of and be binding on the successors and assigns of each of
the parties hereto.  If any transferee of Horton shall acquire Registrable
Securities in any manner, whether by operation of law or otherwise, such
Registrable Securities shall be held subject to all of the terms of this
Agreement, and by taking and holding such Registrable Securities such transferee
shall be conclusively deemed to have agreed to be bound by and to perform all of
the terms and provisions of this Agreement and such transferee shall be entitled
to receive the benefits hereof. 

(d)Assignments and Transfers by the Company. This Agreement may not be assigned
by either party (whether by operation of law or otherwise) without the prior
written consent of the other party. 

(e)Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. 

(f)Counterparts; Electronic Transmission. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement may
also be executed via electronic transmission, which shall be deemed an
original. 

(g)Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. 

(h)Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect. 

(i)Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained. 

(j)Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.  

--------------------------------------------------------------------------------



(k)Enforcement. The parties hereto hereby acknowledge and agree that monetary
damages may not be a sufficient remedy for any breach of the provisions of this
Agreement. Accordingly, each party agrees that if any party breaches, or
threatens to breach, any provision of this Agreement, the other parties will
incur irreparable harm, and the other parties will be entitled to have
available, in addition to any other right or remedy otherwise available, the
right to preliminary and permanent injunctive relief and other equitable relief
to prevent or curtail any such breach or threatened breach and to specific
performance of any covenant contained herein, in each case without the proof of
actual damage or any bond or similar security being posted, in order that the
breach or threatened breach of such provisions may be effectively restrained.
Each party further agrees that such party will not assert as a claim or defense
in any action or proceeding to enforce any provision hereof that any other party
has or had an adequate remedy at law. No specification in this Agreement of a
specific legal or equitable remedy shall be construed as a waiver or prohibition
against the pursuit of other legal or equitable remedies in the event of a
breach or threatened breach of this Agreement. 

(l)Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of Delaware without regard to the choice of law principles thereof. Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
state and federal courts located in Kent County, Delaware, for the purpose of
any suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
 

EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

[Signature page follows.]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
or caused their duly authorized officers to execute this Agreement as of the
date set forth above.

 

CYNERGISTEK, INC.

 

 

 

By: /s/ Paul Anthony

 

Name: Paul Anthony

 

Title: CFO

 

 

 

 

 

HORTON CAPITAL MANAGEMENT, LLC

 

(and on behalf of the Designees)

 

 

 

 

 

By: /s/ Joseph Manko, Jr.

 

Name: Joseph Manko, Jr.

 

Title: Sr. Principal

--------------------------------------------------------------------------------

Signature Page to

Registration Rights Agreement